EXHIBIT 10.14

 

LOGO [g652990ex10_14pg001.jpg]

MKS Instruments, Inc.

Annual Corporate Management/Key Employee Bonus Plan

Purpose:

The Annual Corporate Management/Key Employee Bonus Plan (the “Management Bonus
Plan”) provides key managers and employees (“Participants”) of MKS Instruments,
Inc. (“MKS” or the “Company”) with the opportunity to benefit financially for
improving MKS overall business performance. Eligible employees are those who
work in positions that influence how well MKS performs.

The Management Bonus Plan is intended to encourage Participants to make prudent
choices about how operations are conducted. The growth of MKS is dependent upon
decision making that constantly focuses on achieving customer satisfaction while
maintaining sound fiscal control. While one person alone cannot change the
direction of any company, the combined decisions made by the Participants in the
Management Bonus Plan play an important part in influencing MKS’ overall
business performance.

Determination of a Participant’s Bonus Amount:

Each Participant’s actual bonus payout under the Management Bonus Plan, if any,
will be determined by multiplying the Participant’s Target Bonus Amount by the
Corporate Performance Multiplier, each as defined below. The Corporate
Performance Multiplier may range from zero for achievement below the specified
minimum annual corporate goal to a maximum of 200% for achievement of the
maximum annual corporate goal. Therefore, the maximum payout possible for each
Participant under the Management Bonus Plan is 200% of a Participant’s Target
Bonus Amount and the minimum payout possible is zero.

Participant’s Target Bonus Amount:

Each Participant’s target bonus amount, which will be communicated in writing to
each Participant by the Company, is equal to a percentage of the Participant’s
Eligible Earnings for the fiscal year being measured under the Management Bonus
Plan (“Target Bonus Amount”). Eligible Earnings are defined as eligible W-2
earnings received during the Management Bonus Plan period (i.e. base salary
including regular, holiday, vacation, sick and retro pay, but not including
bonus payments). A Participant’s Target Bonus Amount will not exceed 100% of his
or her Eligible Earnings.

Corporate Performance Multiplier:

MKS’ Corporate Performance Multiplier under the Management Bonus Plan is
measured by MKS’ financial results. The financial metric used to calculate
performance for bonus achievement is Corporate Adjusted Operating Income, which
is defined under this Management Bonus Plan as GAAP Net Operating Income
excluding any unanticipated charges or income not related to the operating
performance of MKS. The Management Bonus Plan is based on MKS’



--------------------------------------------------------------------------------

performance during the fiscal year (January through December). Performance
measurements with respect to Corporate Adjusted Operating Income are set at the
beginning of the fiscal year by the Compensation Committee of the Board of
Directors of the Company. All of a Participant’s bonus is tied to the
achievement of this corporate financial goal.

Participation/Approval:

Participation in the Management Bonus Plan for employees who are not “executive
officers” of the Company (as defined in Rule 3b-7 under the Securities Exchange
Act of 1934, as amended) (“Executive Officers”), or whose participation is not
otherwise approved by the Compensation Committee of the Board of Directors,
requires the approval of the most senior individual in the applicable
organization as well as Human Resources and the Chief Executive Officer.
Participation in the Management Bonus Plan for Executive Officers requires the
approval of the Compensation Committee of the Board of Directors. Participation
in the Management Bonus Plan is reviewed on an annual basis. Past participation
in this plan, as well as the Participant’s percentage target, is not a guarantee
of future participation or target levels.

Clawback:

In the event that a Participant is, on the date the Management Bonus Plan is
provided to a Participant, an Executive Officer, then any bonus payment made
hereunder shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of any applicable Company
clawback policy (the “Clawback Policy”) or any applicable law, as may be in
effect from time to time. The Participant hereby acknowledges and consents to
the Company’s application, implementation and enforcement of (i) any applicable
Clawback Policy in effect at the time the Participant is notified of his or her
eligibility to participate in the respective year’s Management Bonus Plan and
(ii) any provision of applicable law relating to cancellation, recoupment,
rescission or payment of compensation and agrees that the Company may take such
actions as may be necessary to effectuate the Clawback Policy without further
consideration or action.

Administration:

Bonus payouts are made as soon as possible after the end of the fiscal year and
the performance assessment has been completed, but in no event later than
March 15 of the subsequent year.

Employment on Bonus Payout Date Required:

In order to receive any bonus payment under the Management Bonus Plan, the
Participant must be actively employed as of the payout date.

No Right to Employment

MKS reserves the right to change The Management Bonus Plan at any time, subject
to senior management discretion or Compensation Committee approval, as
appropriate. In no way does the Management Bonus Plan create a contract of
employment.

 

2